DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This Office Action is in response to the application filed on 05/17/19. Claims 1-20 are examined. 

Drawings
The drawings are objected to because FIG. 6B, data label pair “883-N” should read “888-N”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities:
Paragraph [0072] line 5 “yhe” should read “the”
Paragraph [0097] line 3 “right side” should read “left side”
Paragraph [0097] line 5 “left side” should read “right side”
Paragraph [0098] line 1 “800” should read “885”
Paragraph [0098] line 1 “880” should read “888”
Paragraph [00112] line 1 “right side” should read “left side”
Paragraph [00112] line 3 “left side” should read “right side”
Paragraph [00120] line 3 “160” should read “760”
Paragraph [00123] line 5 “195” should read “795”
Paragraph [00123] line 6 “170” should read “770”
Appropriate correction is required.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick (U.S. 20190244138) in view of Whaley (U.S. 20180255023), and in further view of Doyle (U.S. 20200125639).

Regarding claim 1, 
Bhowmick discloses, 
 the training data in fully homomorphic encryption (FHE) domains, each FHE (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein (e.g., differential privacy, homomorphic encryption, secure multiparty computation, etc.)), the other data being in a corresponding FHE domain of the at least one user (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein (e.g., differential privacy, homomorphic encryption, secure multiparty computation, etc.)).

	Bhowmick fails to disclose,
creating and training by a computer system machine learning models using training data from users to create corresponding trained machine learning models; domain corresponding to an individual one of the users; running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results; determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information; and taking one or more actions to take to address the issue determined to be true.

However, in the same field of endeavor Whaley teaches: creating and training by a computer system machine learning models (Whaley, [0006] the machine-learning system: uses the anonymized sensor data to train a model), using training data from users to create corresponding trained machine learning models (Whaley, [0006] the system receives encrypted sensor data at a gateway server, wherein the encrypted sensor data includes a client identifier corresponding to an associated user) and domain corresponding to an individual one of the users (Whaley, [0006] anonymized identifier), running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results (Whaley, [0006] uses the trained model to perform the recognition operation on subsequently received sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Bhowmick to include creating and training by a computer system machine learning models, using training data from users to create corresponding trained machine learning models, domain corresponding to an individual one of the users; running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results.  Doing so would preserve the privacy of data in computer systems (Whaley, [0002]).

While Bhowmick and Whaley teach the main concept, they do not teach determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information, and taking one or more actions to take to address the issue determined to be true.
However, in the same field of endeavor Doyle teaches: determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material (Doyle, [0025] the model may be tested during production by classifying candidate outputs of the natural language text generation model as offensive or not offensive), or at least one of the trained machine learning models performs prohibited release of information; (Doyle, [0029] Content output from the machine learning model may be monitored during the test portion to detect offensive outputs from the machine learning model), and taking one or more actions to take to address the issue determined to be true, (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Bhowmick and Whaley to include determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material; or at least one of the trained machine learning models performs prohibited release of information, and taking one or more actions to take to address the issue determined to be true.  Doing so because of the risk associated with releasing machine learning models into production (Doyle, [0005]).

Regarding claim 12, 
	Bhowmick discloses, a computer system comprising: a memory comprising program code; and one or more processors, the one or more processors, in response to retrieval and execution of the program code, causing the computer system to perform operations comprising: the training data in fully homomorphic encryption (FHE) domains, each FHE (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein (e.g., differential privacy, homomorphic encryption, secure multiparty computation, etc.)) the other data being in a corresponding FHE domain of the at least one user; (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed .

Bhowmick fails to disclose,
creating and training by the computer system machine learning models; using training data from users to create corresponding trained machine learning models; domain corresponding to an individual one of the users; running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results; determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material; or at least one of the trained machine learning models performs prohibited release of information; taking one or more actions to take to address the issue determined to be true.
However, in the same field of endeavor Whaley teaches: creating and training by the computer system machine learning models (Whaley, [0006] the machine-learning system: uses the anonymized sensor data to train a model), using training data from users to create corresponding trained machine learning models (Whaley, [0006] the system receives encrypted sensor data at a gateway server, wherein the encrypted sensor data includes a client identifier corresponding to an associated user), domain corresponding to an individual one of the users (Whaley, [0006] anonymized identifier), running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results (Whaley, [0006] uses the trained model to perform the recognition operation on subsequently received sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the computer system 

While Bhowmick and Whaley teach the main concept, but do not explicitly teach determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information, and taking one or more actions to take to address the issue determined to be true.  
However, in the same field of endeavor Doyle teaches: determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material (Doyle, [0025] the model may be tested during production by classifying candidate outputs of the natural language text generation model as offensive or not offensive), or at least one of the trained machine learning models performs prohibited release of information (Doyle, [0029] Content output from the machine learning model may be monitored during the test portion to detect offensive outputs from the machine learning model), and taking one or more actions to take to address the issue determined to be true (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Bhowmick and Whaley by determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information, and taking one or more actions to take to address the issue determined to be true. Doing so because of the risk associated with releasing machine learning models into production (Doyle, [0005]).

Regarding claim 20, 
	Bhowmick discloses, a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform operations comprising: the training data in fully homomorphic encryption (FHE) domains, each FHE (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein (e.g., differential privacy, homomorphic encryption, secure multiparty computation, etc.)) the other data being in a corresponding FHE domain of the at least one user; (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein (e.g., differential privacy, homomorphic encryption, secure multiparty computation, etc.)).

Bhowmick fails to disclose,
creating and training by a computer system machine learning models using training data from users to create corresponding trained machine learning models; domain corresponding to an individual one of the users; running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results; determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information; and taking one or more actions to take to address the issue determined to be true.

However, in the same field of endeavor Whaley teaches: creating and training by a computer system machine learning models (Whaley, [0006] the machine-learning system: uses the anonymized sensor data to train a model), using training data from users to create corresponding trained machine learning models (Whaley, [0006] the system receives encrypted sensor data at a gateway server, wherein the encrypted sensor data includes a client identifier corresponding to an associated user), domain corresponding to an individual one of the users (Whaley, [0006] anonymized identifier), running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results (Whaley, [0006] uses the trained model to perform the recognition operation on subsequently received sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the computer program product of Bhowmick by creating and training by a computer system machine learning models using training data from users to create corresponding trained machine learning models, domain corresponding to an individual one of the users, running by the computer system the trained machine learning models to perform inferencing using other data from at least one of the users, the running determining results.   Doing so would preserve the privacy of data in computer systems (Whaley, [0002]).

While Bhowmick and Whaley teach the main concept, but do not explicitly teach determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information, and taking one or more actions to take to address the issue determined to be true.  
determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material (Doyle, [0025] the model may be tested during production by classifying candidate outputs of the natural language text generation model as offensive or not offensive),  or at least one of the trained machine learning models performs prohibited release of information (Doyle, [0029] Content output from the machine learning model may be monitored during the test portion to detect offensive outputs from the machine learning model), and taking one or more actions to take to address the issue determined to be true (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the computer program product of Bhowmick and Whaley by determining, by the computer system and using at least the results, which of the following issues is true: the results comprise objectionable material, or at least one of the trained machine learning models performs prohibited release of information, and taking one or more actions to take to address the issue determined to be true.  Doing so because of the risk associated with releasing machine learning models into production (Doyle, [0005]).

Claim 2, 5, 6, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick (U.S. 20190244138) in view of Whaley (U.S. 20180255023), in further view of Doyle (U.S. 20200125639) and in further view of Chabanne (U.S. 20180096248).

Regarding claim 2, 
Bhowmick, Whaley and Doyle disclose, the method of claim 1, Bhowmick further discloses: the method further comprises, prior to creating and training the machine learning models: directing by the computer system the at least one user to encrypt the curated training data into the corresponding FHE domain of the at least one user (Bhowmick, [0006] decrypts the encrypted sensor data; replaces the client identifier with an anonymized identifier to produce anonymized sensor data; and communicates the anonymized sensor data to a machine-learning system).Page 40 of 48P201803451US01

Bhowmick fails to disclose, curating by the computer system the training data to comprise data and label pairs of objectionable material; the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user; wherein the determining which of the following issues is true further comprises: directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results; determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true; the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material.

However, in the same field of endeavor Whaley teaches: Page 40 of 48P201803451US01directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results (Whaley, [0006] decrypts the encrypted sensor data; replaces the client identifier with an anonymized identifier to produce anonymized sensor data; and communicates the anonymized sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Bhowmick by directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results.  Doing so would preserve the privacy of data in computer systems (Whaley, [0002]).

While Bhowmick and Whaley  teaches the main concept, but does not explicitly teach curating by the computer system the training data to comprise data and label pairs of objectionable material; the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user; wherein the determining which of the following issues is true further comprises:; determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true; the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material.  
However, in the same field of endeavor Doyle teaches: curating by the computer system the training data to comprise data and label pairs of objectionable material (Doyle, [0026] Flagged content items can be sorted and ranked according to their scores; [0026] a score associated with a flagged content item), wherein the determining which of the following issues is true further comprises: directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results; determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true (Doyle, [0025] the model may be tested during production by classifying candidate outputs of the natural language text generation model as offensive or not offensive), the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material (Doyle, [0026] In some 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Bhowmick and Whaley by curating by the computer system the training data to comprise data and label pairs of objectionable material; wherein the determining which of the following issues is true further comprises: directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results; determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true; the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material.  A person having ordinary skill in the art would have been motivated train, develop, and test a machine learning model configured to assess an offensiveness of a computer-generated utterance, doing so would allow mitigation of the problems described in Doyle (Doyle, [0002] and [0018]).

While Bhowmick, Whaley, and Doyle teach the main concept, but do not explicitly teach the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user.
However, in the same field of endeavor Chabanne teaches: the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; (Chabanne, [Col 2, Line 12-19] A performs homomorphic encryption on the  the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user; (Chabanne [Col 2 line 12-19] A carries out the classification phase; [Col 4 line 38-44] Classifying said encrypted input in the encrypted domain, by the data processing means of the second server, by means of a substitution CNN using the parameters learnt for the reference CNN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chabanne in the method of Bhowmick and Whaley and Doyle by creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user.  Doing so to make the learning of parameters secure (Chabanne, Col 1 line 28-31).

Regarding claim 5
Bhowmick, Whaley, Doyle, and Chabanne disclose the method of Claim 2.
	Bhowmick discloses, the at least one user is multiple users (Bhowmick, [0056] n is the number of users and), the training trains a combined machine learning model using the encrypted training data to develop a trained combined machine learning model (Bhowmick, [0046] where portions of the improved machine learning model 346 can be incorporated into the GAN 361 on the client device 110, to generate refined label data to further improve the server side model), the other data being in corresponding FHE domains of the multiple users (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization 
While Bhowmick teaches the main concept, but does not explicitly teach directing the at least one user to encrypt the training data into an FHE domain of the at least one user further comprises directing the multiple users to encrypt the training data into corresponding FHE domains of the multiple users; the running comprises running by the computer system the trained machine learning model on other data from the multiple users to determine results; the directing the at least one user to decrypt the results into cleartext and to release the cleartext results further comprises directing by the computer system one or more of the multiple users to decrypt the results into cleartext and to release the cleartext results.  
However, in the same field of endeavor Whaley teaches: the directing the at least one user to encrypt the training data into an FHE domain of the at least one user further comprises directing the multiple users to encrypt the training data into corresponding FHE domains of the multiple users (Whaley, [0006] Next, the system moves the encrypted sensor data into a secure enclave), the running comprises running by the computer system the trained machine learning model on other data from the multiple users to determine results (Whaley, [0004] ML systems generally operate by training a model to perform a recognition task based on features extracted from large volumes of user-related data. The ML systems then use the trained model to perform the specific recognition task), and the directing the at least one user to decrypt the results into cleartext and to release the cleartext results further comprises directing by the computer system one or more of the multiple users to decrypt the results into cleartext and to release the cleartext results (Whaley, [0006] decrypts the encrypted sensor data; replaces the client identifier with an anonymized identifier to produce anonymized sensor data; and communicates the anonymized sensor data to a machine-learning system).
 directing the at least one user to encrypt the training data into an FHE domain of the at least one user further comprises directing the multiple users to encrypt the training data into corresponding FHE domains of the multiple users; the running comprises running by the computer system the trained machine learning model on other data from the multiple users to determine results and the directing the at least one user to decrypt the results into cleartext and to release the cleartext results further comprises directing by the computer system one or more of the multiple users to decrypt the results into cleartext and to release the cleartext results.  Doing so would have preserved the privacy of data in computer systems (Whaley, [0002]).

Regarding claim 6,
Bhowmick, Whaley, Doyle and Chabanne discloses the method to Claim 5.
Bhowmick further discloses, wherein the training further comprises: providing the training data to the combined machine learning model to (Bhowmick, [0046] where portions of the improved machine learning model 346 can be incorporated into the GAN 361 on the client device 110, to generate refined label data to further improve the server side model), determine a corresponding plurality of locally learned outputs (Bhowmick, [0038] use the local machine learning model 136a-136n and a set of labeled data received from the server (e.g., labeled data 132 from server 130 of FIG. 1A) to label the clustered user data), each of the locally learned outputs in an FHE domain of a corresponding one of the multiple users; coordinating a conversion of the locally learned outputs in the FHE domains into a multiparty FHE (MFHE) domain (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0035] The clustered or labeled data can be used to individualize the respective machine learning models; [0040] Each client device 110a-110n can then where each converted locally learned output is encrypted by all of the multiple users (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein), aggregating the converted locally learned outputs into a composite output in the MFHE domain (Bhowmick, [0035] The clustered or labeled data can be used to individualize the respective machine learning models), coordinating a conversion of the composite output in the MFHE domain into the FHE domains of the corresponding multiple users to create converted composite outputs (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein; [0047] output labeled local client data 408, which includes clusters of previously unlabeled local client data), where each converted composite output is encrypted by only a respective one of the multiple users (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein), and updating the combined machine learning model based on the plurality of converted composite outputs (Bhowmick, [0046] where portions of the improved machine learning model 346 can be incorporated into the GAN 361 on the client device 110, to generate refined label data to further improve the server side model).



Regarding claim 13, 
Bhowmick, Whaley and Doyle disclose, the computer system of claim 12, Bhowmick further discloses: the one or more processors, in response to retrieval and execution of the program code, further cause the computer system to perform operations comprising, prior to creating and training the machine learning models, performing the following: directing by the computer system the at least one user to encrypt the curated training data into the corresponding FHE domain of the at least one user (Bhowmick, [0006] decrypts the encrypted sensor data; replaces the client identifier with an anonymized identifier to produce anonymized sensor data; and communicates the anonymized sensor data to a machine-learning system).Page 40 of 48P201803451US01
	Bhowmick fails to disclose, curating by the computer system the training data to comprise data and label pairs of objectionable material; the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user; wherein the determining which of the following issues is true further comprises: directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results; determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true; and the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material.	

However, in the same field of endeavor Whaley teaches: Page 40 of 48P201803451US01directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results (Whaley, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Bhowmick by directing by the computer system the at least one user to decrypt the results into cleartext and to release the cleartext results.  Doing so would preserve the privacy of data in computer systems (Whaley, [0002]).

While Bhowmick and Whaley teaches the main concept, but does not explicitly teach, curating by the computer system the training data to comprise data and label pairs of objectionable material; the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user; wherein the determining which of the following issues is true further comprises: determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true; and the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material.	

However, in the same field of endeavor Doyle teaches: curating by the computer system the training data to comprise data and label pairs of objectionable material (Doyle, [0026] Flagged content items can be sorted and ranked according to their scores; [0026] a score associated with a flagged content item), wherein the determining which of the following issues is true further comprises: determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true (Doyle, [0025] the model may be tested during production by classifying candidate outputs of the natural language text generation model as offensive or not offensive), and the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the computer system of Bhowmick and Whaley by curating by the computer system the training data to comprise data and label pairs of objectionable material; wherein the determining which of the following issues is true further comprises: determining by the computer system whether any of the cleartext results are objectionable material; and determining an issue of the cleartext results comprise objectionable material is true; and the taking one or more actions further comprises taking, in response to the cleartext results comprising objectionable material, one or more actions regarding the objectionable material.  A person having ordinary skill in the art would have been motivated train, develop, and test a machine learning model configured to assess an offensiveness of a computer-generated utterance, doing so would allow mitigation of the problems described in Doyle (Doyle, [0002] and [0018]).

While Bhowmick, Whaley, and Doyle teach the main concept, but does not explicitly teach creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user.  
the creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; (Chabanne, [Col 2, Line 12-19] A performs homomorphic encryption on the reference data of the learning base, and transmits these encrypted data to C, which C is unable to read; C implements the learning phase on the encrypted data) the running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user; (Chabanne [Col 2 line 12-19] A carries out the classification phase; [Col 4 line 38-44] Classifying said encrypted input in the encrypted domain, by the data processing means of the second server, by means of a substitution CNN using the parameters learnt for the reference CNN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chabanne in the computer system of Bhowmick, Whaley and Doyle by creating and training comprises training a single machine learning model using the encrypted training data to develop a single trained machine learning model; running comprises running the single trained machine learning model to perform inferencing using the other data from the at least one user.  Doing so to make the learning parameters secure (Chabanne, Col 1 line 28-31).

Regarding claim 16, 
Bhowmick, Whaley, Doyle, and Chabanne disclose the computer system of Claim 13.
	Bhowmick further discloses: the at least one user is multiple users; (Bhowmick, [0056] n is the number of users and) the training trains a combined machine learning model using the encrypted training data to develop a trained combined machine learning model (Bhowmick, [0046] where portions of the improved machine learning model 346 can be incorporated into the GAN 361 on the client device 110, to generate refined label data to further improve the server side model), the other data being in corresponding FHE domains of the multiple users (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein (e.g., differential privacy, homomorphic encryption, secure multiparty computation, etc). 
While Bhowmick teaches the main concept, but does not explicitly teach directing the at least one user to encrypt the training data into an FHE domain of the at least one user further comprises directing the multiple users to encrypt the training data into corresponding FHE domains of the multiple users; running comprises running by the computer system the trained machine learning model on other data from the multiple users to determine results; the directing the at least one user to decrypt the results into cleartext and to release the cleartext results further comprises directing by the computer system one or more of the multiple users to decrypt the results into cleartext and to release the cleartext results.  
However, in the same field of endeavor Whaley teaches: the directing the at least one user to encrypt the training data into an FHE domain of the at least one user further comprises directing the multiple users to encrypt the training data into corresponding FHE domains of the multiple users (Whaley, [0006] Next, the system moves the encrypted sensor data into a secure enclave), the running comprises running by the computer system the trained machine learning model on other data from the multiple users to determine results (Whaley, [0004] ML systems generally operate by training a model to perform a recognition task based on features extracted from large volumes of user-related data. The ML systems then use the trained model to perform the specific recognition task), and the directing the at least one user to decrypt the results into cleartext and to release the cleartext results further comprises directing by the computer system one or more of the multiple users to decrypt the results into cleartext and to release the cleartext results (Whaley, [0006] decrypts the encrypted sensor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the computer system of Bhowmick to include directing the at least one user to encrypt the training data into an FHE domain of the at least one user further comprises directing the multiple users to encrypt the training data into corresponding FHE domains of the multiple users; the running comprises running by the computer system the trained machine learning model on other data from the multiple users to determine results and the directing the at least one user to decrypt the results into cleartext and to release the cleartext results further comprises directing by the computer system one or more of the multiple users to decrypt the results into cleartext and to release the cleartext results.  Doing so would have preserved the privacy of data in computer systems (Whaley, [0002]).

Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick (U.S. 20190244138), in view of Whaley (U.S. 20180255023), in further view of Doyle (U.S. 20200125639), in further view of Chabanne (U.S. 20180096248) and in further view of Hickman (U.S. 20130167192). 

Regarding claim 3,
Bhowmick, Whaley, Doyle, and Chabanne discloses, the method of claim 2.
Bhowmick, Whaley, Doyle, and Chabanne do not disclose: wherein the one or more actions comprise one or more of suspending the at least one user's use of the model, alerting authorities to the objectionable material, or removing the objectionable material from storage.
However, in the same field of endeavor Hickman teaches: one or more actions comprise one or more of suspending the at least one user's use of the model, alerting authorities to the objectionable material, or removing the objectionable material from storage (Hickman, [0011] removes specific data values whose presence will lead to violation of sensitive data protection regulations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hickman in the method of Bhowmick, Whaley, Doyle, and Chabanne to include wherein the one or more actions comprise one or more of suspending the at least one user's use of the model, alerting authorities to the objectionable material, or removing the objectionable material from storage.  Doing so would improve accuracy and quality of outcomes from machine learning based systems (Hickman, [0018]).

Regarding claim 14, 
Bhowmick, Whaley, Doyle, and Chabanne discloses the computer system of Claim 13.  
Bhowmick, Whaley, Doyle, and Chabanne fail to disclose wherein the one or more actions comprise one or more of suspending the at least one user's use of the model, alerting authorities to the objectionable material, or removing the objectionable material from storage.
However, in the same field of endeavor Hickman teaches: The computer system of claim 13, wherein the one or more actions comprise one or more of suspending the at least one user's use of the model, alerting authorities to the objectionable material, or removing the objectionable material from storage. (Hickman, [0011] removes specific data values whose presence will lead to violation of sensitive data protection regulations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hickman in the computer system of Bhowmick, Whaley, Doyle, and Chabanne to include wherein the one or more actions comprise one or more of suspending the at least one user's use of the model, alerting authorities to the objectionable material, or removing the objectionable material from storage.  Doing so would improve accuracy and quality of outcomes from machine learning based systems (Hickman, [0018]).

Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick (U.S. 20190244138), in view of Whaley (U.S. 20180255023), in further view of Doyle (U.S. 20200125639), in further view of Chabanne (U.S. 20180096248) and in further view of Nguyen (U.S. 6084874).
	
Regarding claim 4, 
Bhowmick Whaley, Doyle, and Chabanne discloses the method of claim 2.
Bhowmick, Whaley, Doyle, and Chabanne do not disclose wherein the directing by the computer system the at least one user to release the cleartext results directs the at least one user to release the cleartext results to the computer system. 
However, in the same field of endeavor Nguyen teaches:  wherein the directing by the computer system the at least one user to release the cleartext results directs the at least one user to release the cleartext results to the computer system (Nguyen, [Col 7 line 63-64] directs that site to send the data directly to requesting computer system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Nguyen in the method of Bhowmick, Whaley, Doyle, and Chabanne to include wherein the directing by the computer system the at least one user to release the cleartext results directs the at least one user to release the cleartext results to the computer system. Doing so would establish and control connections for data transfer (Nguyen, [Col 29, line 29-45]).


Regarding claim 15, 
Bhowmick Whaley, Doyle, and Chabanne disclose the computer system of claim 13.
Bhowmick Whaley, Doyle, and Chabanne fail to disclose, wherein the directing by the computer system the at least one user to release the cleartext results directs the at least one user to release the cleartext results to the computer system. 
However, in the same field of endeavor Nguyen teaches: Wherein the directing by the computer system the at least one user to release the cleartext results directs the at least one user to release the cleartext results to the computer system (Nguyen, [Col 7 line 63-64] directs that site to send the data directly to requesting computer system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Nguyen in the computer system of Bhowmick to include wherein the directing by the computer system the at least one user to release the cleartext results directs the at least one user to release the cleartext results to the computer system.  Doing so would establish and control connections for data transfer (Nguyen, [Col 29, line 29-45]).

Claim 7, 9, 10, 11, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick (U.S. 20190244138) In view of Whaley (U.S. 20180255023), in view of Doyle (U.S. 20200125639), and in further view of Chu (U.S. 20180060759). 

Regarding claim 7,
Bhowmick, Whaley, Doyle discloses the method to Claim 1.
Bhowmick discloses, wherein: creating and training by a computer system machine learning models further comprises: machine learning models use training data in the FHE domains corresponding to the at least one user (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0035] The clustered or labeled data can be used to individualize the respective machine learning models; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein (e.g., differential privacy, homomorphic encryption, secure multiparty computation, etc)), and creating a machine learning model for the at least one user; (Bhowmick, [0035] The clustered or labeled data can be used to individualize the respective machine learning models) the running comprises running the machine learning model for at least one user (Bhowmick, [0040] The operation to classify the received data 149 can be performed on each client device), and running the N models on other data from the at least one user to create the results (Bhowmick, [0039] The on-device training operation can result in the generation of improved models 146a-146n on each device that are more accurate at performing machine learning inferencing operations on the specific type of data used to improve the model. Due to differences in the local data set of each client device, the improved models 146a-146n will become individualized to each client device), the other data encrypted in an FHE domain corresponding to the at least one user (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0035] The clustered or labeled data can be used to individualize the respective machine learning models; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein (e.g., differential privacy, homomorphic encryption, secure multiparty computation, etc)).

Bhowmick fails to disclose, creating and training by a computer system machine learning models further comprises: creating and training by the computer system N machine learning models that when applied to particular training data will release information that is believed to be prohibited by release, where N is at least 1, wherein the N; the determining which of the following issues is true further comprises: comparing the results between the model for the at least one user and the N models; Page 42 of 48P201803451US01determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; and determining an issue of the model of the at least one user performs prohibited release of information is true; the taking one or more actions comprises addressing the prohibited release of information at least with the at least one user.
However, in the same field of endeavor Doyle teaches: the taking one or more actions comprises addressing the prohibited release of information at least with the at least one user (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Bhowmick and Whaley to include the taking one or more actions comprises addressing the prohibited release of information at least with the at least one user. Doing so because of the risk associated with releasing machine learning models into production (Doyle, [0005]).

Bhowmick, Whaley, Doyle fails to disclose,
creating and training by the computer system N machine learning models that when applied to particular training data that; will release information that is believed to be prohibited by release; where N is at least 1, wherein the N; comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; determining an issue of the model of the at least one user performs prohibited release of information is true.

While Bhowmick teaches the main concept, but does not explicitly teach creating and training by the computer system N machine learning models that when applied to particular training data that will release information that is believed to be prohibited by release; where N is at least 1, wherein the N; comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; determining an issue of the model of the at least one user performs prohibited release of information is true.
However, in the same field of endeavor Chu teaches: creating and training by the computer system N machine learning models that when applied to particular training data that (Chu, [0004] generating machine learning models; [0171] build one or more new versions of the model), will release information that is believed to be prohibited by release (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset), where N is at least 1, wherein the N (Chu, [0004] generating machine learning models; [0171] build one or more new versions of the model), comparing the results between the model for the at least one user and the N models (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset),Page 42 of 48 P201803451US01determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset; [143] 90% or more of the outputs from the machine-learning model are the same as the desired outputs in the evaluation dataset, the machine-learning model may have a high degree of accuracy), and determining an issue of the model of the at least one user performs prohibited release of information is true (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chu in the method of Bhowmick, Whaley, and Doyle to include Creating and training by the computer system N machine learning models that when applied to particular training data that; will release information that is believed to be prohibited by release; where N is at least 1, wherein the N; Comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; and determining an issue of the model of the at least one user performs prohibited release of information is true.  Doing so would tuned (e.g., can “learn”, as in machine-learning) over time to improve performance and accuracy (Chu, [0003]).

Regarding claim 9,
Bhowmick, Whaley, Doyle, and Chu disclose the method of claim 7.
and wherein the new machine learning model is used for the running the model of the at least one user on the other data from the at least one user to create the results (Bhowmick, [0040] The operation to classify the received data 149 can be performed on each client device 110a-110n to generate a set of proposed labels 150a-150n on each device).
While Bhowmick, Whaley and Doyle disclose the main concept, but do not teach in response to the at least one user requesting a new machine learning model be developed, creating the new machine learning model.
However, in the same field of endeavor Chu further discloses, in response to the at least one user requesting a new machine learning model be developed, creating the new machine learning model (Chu, [0004] to generate a first machine-learning model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chu in the method of Bhowmick, Whaley and Doyle to include in response to the at least one user requesting a new machine learning model be developed, creating the new machine learning model.  Doing so would improve computer-based model development, deployment, and management (Chu, [0002]).

Regarding claim 10,
Bhowmick, Whaley, Doyle, and Chu disclose the method of claim 7.
Bhowmick further discloses, further comprising testing the N models at least by: curating by the computer system training data having the particular data with (Bhowmick, [0037] The local data clustering and labeling operation), directing by the computer system the at least one user to encrypt the training data in a corresponding FHE domain of the at least one user (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or  running by the computer system the N models on the encrypted data and determining corresponding results (Bhowmick, [0039] The on-device training operation can result in the generation of improved models 146a-146n on each device that are more accurate at performing machine learning inferencing operations on the specific type of data used to improve the model. Due to differences in the local data set of each client device, the improved models 146a-146n will become individualized to each client device [0039] the purposed labels output by the device group).

While Bhowmick teaches the main concept, but does not teach, the information that if released would be prohibited by its release; directing the at least one user to decrypt the results into plaintext; and checking that prohibited information has been released for one or more of the N models.
However, in the same field of endeavor Whaley teaches: directing the at least one user to decrypt the results into plaintext (Whaley, [0006] decrypts the encrypted sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Bhowmick to include directing the at least one user to decrypt the results into plaintext. Doing so would preserve the privacy of data in computer systems (Whaley, [0002]).

While Bhowmick and Whaley teach the main concept, but does not teach information that if released would be prohibited by its release.  
However, in the same field of endeavor Doyle teaches: the information that if released would be prohibited by its release; (Doyle, [0021] classified as offensive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Bhowmick the information that if released would be prohibited by its release. Doing so because of the risk associated with releasing machine learning models into production (Doyle, [0005]).

While Bhowmick, Whaley, and Doyle teach the main concept, but does not teach checking that prohibited information has been released for one or more of the N models.  
However, in the same field of endeavor Chu teaches: and checking that prohibited information has been released for one or more of the N models (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chu in the method of Bhowmick, Whaley and Doyle to include and checking that prohibited information has been released for one or more of the N models. Doing so would allow analyzing data from sensors and other electronic devices to derive important information from the data and to improve performance and accuracy of ML models. (Chu, [0003]). 

Regarding claim 11,
Bhowmick, Whaley, Doyle, and Chu disclose the method of claim 10.
Bhowmick discloses, the main concept but does not teach, the testing further comprises revising the one or more of the N models that did not release prohibited information, running by the computer system the one or more of the N models that did not release prohibited information on the encrypted data and determining corresponding results, directing the at least one user to decrypt the results into plaintext, and checking that prohibited information has been released for the one or more of the N models that did not release prohibited information.

While Bhowmick teaches the main concept, but does not teach directing the at least one user to decrypt the results into plaintext.  
However, in the same field of endeavor Whaley teaches: directing the at least one user to decrypt the results into plaintext (Whaley, [0006] decrypts the encrypted sensor data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Whaley in the method of Bhowmick to include directing the at least one user to decrypt the results into plaintext.  Doing so would facilitate subsequent machine-learning training operations based on the user-related sensor data (Whaley, [0005]).
Bhowmick and Whaley do not disclose, wherein the testing further comprises revising the one or more of the N models that did not release prohibited information, running by the computer system the one or more of the N models that did not release prohibited information on the encrypted data and determining corresponding results; and checking that prohibited information has been released for the one or more of the N models that did not release prohibited information.

However, in the same field of endeavor Doyle teaches: wherein the testing further comprises revising the one or more of the N models that did not release prohibited information (Doyle, [0031] The offensiveness-classification model may further be tested and improved for identification of offensive input classifications by monitoring), running by the computer system the one or more of the N models that did not release prohibited information on the encrypted data and determining corresponding results (Doyle, [0031] The offensiveness-classification model may further be tested and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the method of Bhowmick and Whaley to include revising the one or more of the N models that did not release prohibited information, and running by the computer system the one or more of the N models that did not release prohibited information on the encrypted data and determining corresponding results.  Doing so would improve classification models (Doyle, [0031]).

While Bhowmick, Whaley, and Doyle teach the main concept, but do not teach checking that prohibited information has been released for the one or more of the N models that did not release prohibited information.  
However, in the same field of endeavor Chu teaches: and checking that prohibited information has been released for the one or more of the N models that did not release prohibited information (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chu in the method of Bhowmick, Whaley and Doyle to include and checking that prohibited information has been released for the one or more of the N models that did not release prohibited information.  Doing so would allow analyzing of data from sensors and other electronic devices to derive important information from the data (Chu, [0003]).

Regarding claim 17, 
Bhowmick, Whaley, Doyle and Chabanne discloses, the computer system of claim 12.
Bhowmick further discloses, wherein: creating and training by a computer system machine learning models further comprises: machine learning models use training data in the FHE domains corresponding to the at least one user (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0035] The clustered or labeled data can be used to individualize the respective machine learning models; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization techniques described herein (e.g., differential privacy, homomorphic encryption, secure multiparty computation, etc)) and creating a machine learning model for the at least one user (Bhowmick, [0035] The clustered or labeled data can be used to individualize the respective machine learning models), the running comprises running the machine learning model for at least one user (Bhowmick, [0040] The operation to classify the received data 149 can be performed on each client device), and running the N models on other data from the at least one user to create the results (Bhowmick, [0039] The on-device training operation can result in the generation of improved models 146a-146n on each device that are more accurate at performing machine learning inferencing operations on the specific type of data used to improve the model. Due to differences in the local data set of each client device, the improved models 146a-146n will become individualized to each client device), the other data encrypted in an FHE domain corresponding to the at least one user (Bhowmick, [0028] Additionally, user data that is to be transferred can be locally stored in a privatized manner; [0035] The clustered or labeled data can be used to individualize the respective machine learning models; [0040] Each client device 110a-110n can then perform an operation to privatize the proposed labels 151 using one or more data privatization 

While Bhowmick teaches the main concept, but does not teach, 
creating and training by the computer system N machine learning models that when applied to particular training data will release information that is believed to be prohibited by release, where N is at least 1, wherein the N; the determining which of the following issues is true further comprises: comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; and determining an issue of the model of the at least one user performs prohibited release of information is true; and the taking one or more actions comprises addressing the prohibited release of information at least with the at least one user.
However, in the same field of endeavor Doyle teaches: the taking one or more actions comprises addressing the prohibited release of information at least with the at least one user (Doyle, [0026] In some embodiments, in response to detecting a model that produces offensive output, some embodiments may emit or log an alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Doyle in the computer system of Bhowmick to include the taking one or more actions comprises addressing the prohibited release of information at least with the at least one user.  Doing so because of the risk associated with releasing machine learning models into production (Doyle, [0005]).

Bhowmick, Whaley, Doyle fails to disclose,
creating and training by the computer system N machine learning models that when applied to particular training data will release information that is believed to be prohibited by release; where N is at least 1, wherein the N; comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; determining an issue of the model of the at least one user performs prohibited release of information is true.

While Bhowmick, Whaley, and Doyle teach the main concept, they do not explicitly teach Creating and training by the computer system N machine learning models that when applied to particular training data that will release information that is believed to be prohibited by release and where N is at least 1, wherein the N; comparing the results between the model for the at least one user and the N models and comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; determining an issue of the model of the at least one user performs prohibited release of information is true.  
However, in the same field of endeavor Chu teaches: creating and training by the computer system N machine learning models that when applied to particular training data that (Chu, [0004] generating machine learning models; [0171] build one or more new versions of the model) will release information that is believed to be prohibited by release (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset), where N is at least 1, wherein the N (Chu, [0004] generating machine learning models; [0171] build one or more new versions of the model), comparing the results between the model for the at least one user and the N models (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset),Page 42 of 48 P201803451US01determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset; [143] 90% or more of the outputs from the machine-learning model are the same as the desired outputs in the evaluation dataset, the machine-learning model may have a high degree of accuracy), and determining an issue of the model of the at least one user performs prohibited release of information is true (Chu, [0004] The instructions can cause the processing device to compare the first output from the first machine-learning model and the second output from the second machine-learning model to an output value in the training dataset to determine whether the first output or the second output is closer to the output value in the training dataset). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chu in the method of Bhowmick, Whaley and Doyle to include creating and training by the computer system N machine learning models that when applied to particular training data that; will release information that is believed to be prohibited by release; where N is at least 1, wherein the N; Comparing the results between the model for the at least one user and the N models; determining the model of the at least one user might be performing prohibited release of information based on statistically significant results in the comparison of the results; and determining an issue of the model of the at least one user performs prohibited release of information is true. Doing so would allow analyzing data from sensors and other electronic devices to derive important information from the data and to improve performance and accuracy of ML models (Chu, [0003]).

Regarding claim 19, 
Bhowmick, Whaley and Doyle disclose the computer system of claim 17.
Bhowmick further discloses, wherein the new machine learning model is used for the running the model of the at least one user on the other data from the at least one user to create the results (Bhowmick, [0040] The operation to classify the received data 149 can be performed on each client device 110a-110n to generate a set of proposed labels 150a-150n on each device).
Bhowmick, fails to disclose, wherein the one or more processors, in response to retrieval and execution of the program code, further cause the computer system to perform operations comprising: in response to the at least one user requesting a new machine learning model be developed, creating the new machine learning model.
Chu further discloses wherein the one or more processors, in response to retrieval and execution of the program code, further cause the computer system to perform operations comprising: in response to the at least one user requesting a new machine learning model be developed, creating the new machine learning model (Chu, [0004] to generate a first machine-learning model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chu computer system of Bhowmick, Whaley, Doyle, and Chu to include the one or more processors, in response to retrieval and execution of the program code, further cause the computer system to perform operations comprising: in response to the at least one user requesting a new machine learning model be developed, creating the new machine learning model.  Doing so would improve computer-based model development, deployment, and management (Chu, [0002]).

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick (U.S. 20190244138) ), in view of Whaley (U.S. 20180255023), in view of Doyle (U.S. 20200125639), in further view of Chu (U.S. 20180060759), and in further view of Vaidya (U.S. 20200380531).

Regarding claim 8,
Bhowmick, Whaley, Doyle, and Chu disclose the method to Claim 7.

Bhowmick, Whaley, Doyle and Chu fail to disclose,
the prohibited release of information is further addressed with one or both of an auditor or regulator.
However, in the same field of endeavor Vaidya teaches: the method of claim 7, wherein the prohibited release of information is further addressed with one or both of an auditor or regulator (Vaidya, [0078] In some embodiments, the platform automatically transmits an alert to the authorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Vaidya in the method of Bhowmick, Whaley, Doyle, and Chu to include the prohibited release of information is further addressed with one or both of an auditor or regulator.  Doing so would satisfy a need for an accurate, efficient, and cost-effective platform for detecting abnormal entities and activities that goes beyond preprogrammed rule-sets and is not susceptible to biases (Vaidya, [0005]).

Regarding claim 18, 

Bhowmick, Whaley, Doyle and Chu fail to disclose: the prohibited release of information is further addressed with one or both of an auditor or regulator.
However, in the same field of endeavor Vaidya teaches: the method of claim 7, wherein the prohibited release of information is further addressed with one or both of an auditor or regulator (Vaidya, [0078] In some embodiments, the platform automatically transmits an alert to the authorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Vaidya in the computer system of Bhowmick, Whaley, Doyle, and Chu to include the prohibited release of information is further addressed with one or both of an auditor or regulator. Doing so would satisfy a need for an accurate, efficient, and cost-effective platform for detecting abnormal entities and activities that goes beyond preprogrammed rule-sets and is not susceptible to biases (Vaidya, [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can normally be reached Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571) 270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.A.C./               Examiner, Art Unit 4132                                                                                                                                                                                         
/KARI L SCHMIDT/               Primary Examiner, Art Unit 2439